DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
3.	Claim 1 is objected to because of the following informalities:  
The preamble of claim 1 should begin with “A closure cap” (emphasis added).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the phrase “notably” is similar to "for example", and as such renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 2, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,061,543 (Baughman ‘543) in view of US 7,464,830 (Baughman ‘830).
Regarding claim 1, Baughman ‘543 teaches a closure cap for a container, comprising an internal skirt (60) provided with a bore (hollow interior) comprising at least one helical screw thread (70) for screwing said cap onto the container, an external skirt (71) radially surrounding said internal skirt at least partially, and a front wall (68) from which said internal and external skirts extend (clearly seen in Figure 13), the cap being produced by moulding at least one synthetic material (taught to be unitarily molded of plastic in col. 1, lines 14-16).
As applied, the reference teaches all limitations substantially as claimed, but fails to teach:at least one recess is formed on an outer surface of the internal skirt, remaining axially away from a front end face of said skirt.  
Baughman ‘830 teaches it is known to provide such a recess (72; Figure 9) which helps to retain the gasket upon removal from threaded engagement (col. 8, lines 57-62).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the closure of Baughman ‘543, providing a recess as taught by Baughman ‘830, motivated by the benefit of helping to retain the gasket upon removal.  Alternatively, Examiner notes it would be obvious to reject this claim using Baughman ‘830 as a base reference, and modifying it in view of Baughman ‘543, providing the external skirt (71) to limit the threaded advancement of the closure into the hole, as this skirt abuts the opening periphery as seen in Figure 16 and as is known in the art. 
Regarding claim 2, said recess extends into the thickness of the internal skirt without emerging inside the bore of said skirt (see recess 72 in Baughman ‘830 Figure 9). 
Regarding claim 7, said recess is a groove or a striation (recess 72 of Baughman ‘830 is an annular groove). 
Regarding claim 10, a container (unlabeled in Baughman ’543; comprises opening 62) for storing a product, which is provided with a neck (structure defining opening 62), and a closure cap (59) according to Claim 1, which is screwed onto said neck (see Figure 16).  

Allowable Subject Matter
8.	Claims 3-6, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547. The examiner can normally be reached M-F 11:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr. can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES N SMALLEY/Examiner, Art Unit 3733